DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 11/10/2021, in response to claims 1-15 rejection from the non-final office action (06/10/2021), by amending claims 1-13 and adding new claims 16-19 is entered and will be addressed below. 

Claim Interpretations
The “or” in various claims are considered optional requirement.

The “an inert gas supply system” of claim 1 is considered as an inert gas supply source 113b and the associated pipe(s). 
	The “a first gas discharge system” of claim 1 is considered as a first discharge pipe 113h and A first discharge valve 116h ([0057]).
	The “a second gas discharge system” of claim 1 is considered a second discharge pipe 120a and a second discharge valve120b ([0059]).
	
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly added limitations “a second gas discharge system connected to the vaporizer outlet pipe without being connected to the first gas supply pipe“ of claim 1 does not support have Applicants’ Specification in the sense that “connected” means there is pipeline connecting the two.

Applicants drawing shows the second gas discharge system 120a is connected to the first gas supply pipe 113a through at least the vaporizer outlet pipe 119c (there are many other interconnections).

Claim 17 recites “wherein the controller is further configured to be capable of controlling the first gas discharge system such that the vacuum atmosphere of the first gas supply pipe is maintained until a start of processing of the substrate”, despite Applicants citing various supporting paragraph on page 12 of remarks, the examiner cannot find this specific operation in the Specification, or implied in the Specification.
	

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The newly added limitations “a second gas discharge system connected to the vaporizer outlet pipe without being connected to the first gas supply pipe“ of claim 1 is not clear as what is considered as “being connected” as Applicants’ drawing shows the second gas discharge system 120a is connected to the first gas supply pipe 113a are indirectly connected. 

This portion of claim 1 will be examined as without being directly connected or a valve being closed, and any component in between will read into this portion of the claim.

	Claim 12 recites “the second gas supply pipe”, there is no antecedent basis of this limitation. 
	Claim 12 will be examined inclusive “the second discharge pipe” following claim 2. Note it is not possible to interpret this as “a second gas supply pipe” (123a, as the second discharge valve 120b is not connected to 123a).

Dependent claims 2-18 are also rejected under USC 112(a) and USC 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	

Claims 1-4, 7-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbee et al. (US 5540777, hereafter ‘777), in view of Suzuki et al. (US 4579623, hereafter ‘623).
‘777 teaches some limitations of:
Claim 1: the chemical vapor deposition (CVD) of dense thin aluminum oxide (Al2 O3) films on silicon substrates in the manufacture of semiconductor devices (col. 1, lines 10-13, the claimed “A substrate processing apparatus comprising”):
The CVD process chamber 16 also has … a heated susceptor or chuck 20 which holds a workpiece 10 (Fig. 4, col. 5, lines 58-61, the claimed “a process chamber configured to process a substrate”);
An isothermal oven 13 contains the pressure vessel 11 and the delivery manifold 12 for heating them and maintaining them at an accurate, controlled temperature (col. 5, lines 51-54), The ATI chemical vapor is transported to the CVD process chamber 16 via direct evaporation (col. 7, lines 13-15, ATI is aluminum tri-isopropoxide, the claimed “a vaporizer configured to generate a first gas to be supplied onto the substrate”);
 a controlled flow of the ATI source chemical vapor through the delivery line 23. A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 … The first output of the premix manifold assembly 26 is connected by line 29 to the 
The first output of said premix manifold assembly 26 comprises a chamber for allowing the ATI source chemical vapor to be mixed with a mass flow controlled, preheated gas, such as argon from source 27. This gas is delivered via mass flow controller (MFC) 28 to the premix manifold assembly 26 (col. 6, lines 14-19, the claimed “an inert gas supply system configured to supply an inert gas to (one or both of a vaporizer inlet pipe configured to supply a gas to the vaporizer and) the first gas supply pipe”, note the claim does not require “both” because of “or”);
A delivery manifold 12, including a pair of valves 121 and 122, is connected to the pressure vessel 11 and has first and second outputs respectively connected to these two valves (col. 5, lines 46-49, the pipes from the pressure vessel 11 to the valves 121 and 122 is the claimed “a vaporizer outlet pipe configured to supply the first gas from the vaporizer to the first gas supply pipe” and the valve 122 is the claimed “an outlet valve disposed at the vaporizer outlet pipe”);
A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 is connected to the pressure differential mass flow controller 24  …  The second output of the premix manifold assembly 26 is connected to the exhaust line 213 (col. 6, lines 11-25), and the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56), (the claimed “a first gas discharge system connected to the first gas supply pipe and configured to exhaust an inner atmosphere of the first gas supply pipe”, note 3, more detail see the combination with ‘623 below);
and the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56, Fig. 4 shows the valves 121 is in the exhaust line 211 and by closing the valve of the premix manifold assembly 26, the exhaust line 211 is “without being connected to the first gas supply pipe“ in the claimed “a second gas discharge system connected to the vaporizer outlet pipe without being connected to the first gas supply pipe and configured to exhaust an inner atmosphere of the vaporizer”, see 112 rejection above, note the two pipes above the pressure vessel 11, together, is considered as the “vaporizer outlet pipe”);
 The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery. The process controller 17 further controls the delivery of the ATI source chemical vapor from the pressure vessel 11 to the exhaust lines 211, 212 and 213, the delivery line 23a and 23b, the premix manifold assembly 26, and the CVD process chamber 16 according to prescribed deposition process parameters (col. 6, lines 26-41, the claimed “and a controller configured to be capable of controlling the outlet valve, the so as to perform: (a) exhausting the inner atmosphere of the first gas supply pipe from the first gas discharge system while the outlet valve is being closed; and (b) exhausting the inner atmosphere of the vaporizer from the second gas discharge system”).
Claim 13: the chemical vapor deposition (CVD) of dense thin aluminum oxide (Al2 O3) films on silicon substrates in the manufacture of semiconductor devices (col. 1, lines 10-13), The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery (col. 6, lines 26-36, the claimed “A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform”):
An isothermal oven 13 contains the pressure vessel 11 and the delivery manifold 12 for heating them and maintaining them at an accurate, controlled temperature (col. 5, lines 51-54), The ATI chemical vapor is transported to the CVD process chamber 16 via direct evaporation (col. 7, lines 13-15, the claimed “(a) generating a first gas by a vaporizer”);
1 and 122, is connected to the pressure vessel 11 and has first and second outputs respectively connected to these two valves (col. 5, lines 46-49, the valve 122 is the claimed “the first gas supply pipe to a process chamber where a substrate is accommodated”);
The first output of said premix manifold assembly 26 comprises a chamber for allowing the ATI source chemical vapor to be mixed with a mass flow controlled, preheated gas, such as argon from source 27. This gas is delivered via mass flow controller (MFC) 28 to the premix manifold assembly 26 (col. 6, lines 14-19, the claimed “(c) supplying an inert gas to (one or both of a vaporizer inlet pipe connected to the vaporizer and) the first gas supply pipe”);
The pipe from the pressure vessel 11 to the valve 122 is the claimed “(d) supplying the first gas from the vaporizer via a vaporizer outlet pipe to the first gas supply pipe”);
FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, Fig. 5 also shows if block 45 is no, it went back to block 44 which includes exhaust ATI through the valves 121 is in the exhaust line 211, therefore, the exhaust line 213 operates before the exhaust line 211, the claimed “(e) exhausting an inner atmosphere of the first gas supply pipe from a first gas discharge system connected to the first gas supply pipe while an outlet valve disposed at the vaporizer outlet pipe is being closed; and (f) exhausting an inner atmosphere of the vaporizer from a second gas discharge system disposed at the vaporizer outlet pipe”).


	Note the valve of the premix manifold assembly 26 is a three way valve. ‘777 does not teach the other limitations of:
	Claim 1: (the first gas supply pipe) having a first timing valve configured to control a timing of a supply of the first gas,
(a controller configured to be capable of controlling) the first timing valve, (the outlet valve, the inert gas supply system, the first gas discharge system and the second so as to perform: … (b) exhausting the inner atmosphere of the vaporizer from the second gas discharge system) without the inner atmosphere of the vaporizer passing through the first gas supply pipe.
Claim 13: a first timing valve disposed at the first gas supply pipe, 
((f) exhausting an inner atmosphere of the vaporizer from a second gas discharge system disposed at the vaporizer outlet pipe) without the inner atmosphere of the vaporizer passing through the first gas supply pipe.

‘623 is an analogous art in the field of Apparatus For Surface Treatment By Plasma (title), timing of the gas supplies (col. 7, lines 43-44). ‘623 teaches that FIG. 15 shows a method of controlling the gas flow rate by use of a valve ... The two valves 23a and 23a' can be replaced by a single three-way valve (col. 8, lines 35-61).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the three way valve of the premix manifold assembly 26 with two separate valves both under the control of the process controller 17 of ‘777, as taught by ‘623, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Therefore, the exhaust of the vaporizer is capable of without passing through lines 23 and 29 (the first gas supply pipe). 

‘777 further teaches the limitations of:
Claim 2: the valves 121 is in the exhaust line 211, the claimed “wherein the second gas discharge system comprises a second discharge pipe and a second discharge valve”,
The process controller 17 is a microprocessor based controller and is connected to … the exhaust lines 211 … thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery (col. 6, lines 26-36), particularly pump out the ATI pressure vessel via exhaust line 211 is accomplished during idle (col. 7, lines 44-45, the claimed “and the controller is further configured to be capable of: adjust opening time of the second discharge valve based on (one or both of an amount of source in the vaporizer and) an idling time of the vaporizer; and controlling the second discharge valve so as to exhaust the inner atmosphere of the vaporizer to the second discharge pipe”).
	Claim 3: the valves 121 is in the exhaust line 211, the claimed “wherein the second gas discharge system comprises a second discharge pipe and a second discharge valve”,
FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, Fig. 5 also shows if block 45 is no, it went back to block 44 which includes exhaust ATI through the valves 121 is in the exhaust line 211, therefore, the exhaust line 213 operates before the exhaust line 211, the claimed “the controller is configured to be capable of controlling the first gas discharge system and the second gas discharge system so as to exhaust the inner atmosphere of the vaporizer to the second discharge pipe after exhausting the inner atmosphere of the first gas supply pipe to the first gas discharge system”).
	Claim 4: FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers are ready for processing in CVD process chamber 16 … Then, the ATI is flowed through delivery line 23 to the IR cell 30 and, from there, via the valve in premix manifold assembly 26 to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the be capable of controlling the first gas discharge system and the second gas discharge system so as to exhaust the inner atmosphere of the vaporizer to the second discharge pipe after exhausting the inner atmosphere of the first gas supply pipe to the first gas discharge system”).
	Claims 7-9: The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing potential condensation and/or decomposition of the ATI source chemical vapor during delivery (col. 6, lines 26-36, the claimed “wherein the controller is further configured to configured to be capable of controlling the first gas discharge system, the second gas discharge system so as to: vacuum-exhaust the inner atmosphere of the first gas supply pipe”); 
FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, the claimed “and supply the first gas from the vaporizer to the first gas supply pipe after exhausting the inner atmosphere of the vaporizer”).
Claim 16: A composition of reactant vapor which is harmful to the reactor or workpiece within the reactor will cause the process controller 17 to operate the valve of the premix manifold assembly 26 to switch such that the ATI chemical source vapor will proceed through exhaust line 213 to pump 22, rather than through line 29 to the chemical vapor deposition chamber 16 (col. 6, lines 60-66, therefore, lines 23 and 29 would have been under vacuum after exhausting the reactant vapor, the claimed “wherein the controller is further configured to be capable of controlling the first gas discharge system such that the inner atmosphere of the first gas supply pipe is maintained at a vacuum atmosphere after the inner atmosphere of the first gas supply pipe is exhausted in (a)”).
Claim 17: FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for 3, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, this applied to re-start too, while the previous exhaust of line 213 to pump 22 has no gas feed to decreases vacuum level, the claimed “wherein the controller is further configured to be capable of controlling the first gas discharge system such that the vacuum atmosphere of the first gas supply pipe is maintained until a start of processing of the substrate”). 
Claim 18: idle, by definition, is closing the valves (the claimed “wherein the controller is further configured to be capable of controlling the outlet valve and the second discharge valve such that: the outlet valve and the second discharge valve are -9- 7085731.1Applicant: KOKUSAI ELECTRIC CORPORATION Application No.: 16/705,009 closed during the idling time of the vaporizer; and the second discharge valve is opened before a start of processing of the substrate”).  
Claim 14: the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56, note the valves 121 is in the exhaust line 211, the claimed “wherein the second gas discharge system comprises a second discharge pipe and a second discharge valve”), 
particularly pump out the ATI pressure vessel via exhaust line 211 is accomplished during idle (col. 7, lines 54-55, the claimed “further comprising: (g) 
	Claim 15: FIG. 5 is a flow diagram showing the process controlled by the microprocessor based process controller 17. On start up, the process controller 17 determines whether there are wafers ready for processing, as indicated by decision block 41. If not, the system idles at function block 42 until wafers are present for processing. Once wafers are ready for processing in CVD process chamber 16 … Then, the ATI is flowed through delivery line 23 to the IR cell 30 and, from there, via the valve in premix manifold assembly 26 to the exhaust line 213, bypassing the process chamber 16 function block 44. Based on the output of FTIR spectrometer 31, the process controller 17 determines in decision block 45 whether the concentration of the reactant gas is sufficiently pure. If it is, the valve in the premix manifold assembly 26 is operated to flow the ATI vapor to the CVD process chamber 16 in function block 46 (col. 7, lines 32-49, Fig. 5 also shows if block 45 is no, it went back to block 44 which includes exhaust ATI through the valves 121 is in the exhaust line 211, therefore, the exhaust line 213 operates before the exhaust line 211, the claimed “wherein (f) is performed after (e) is performed”).
Claims 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘777 and ‘623, as being applied to claims 1-4 above, further in view of Choi et al. (US 20130019960, hereafter ‘960).
‘777 does not have an inert/carrier/purge gas feed into pressure vessel 11.

‘777 does not teach the limitations of:
Claims 5-6: further comprising a purge valve disposed upstream of a first confluent portion where the first gas supply pipe is connected with the vaporizer outlet pipe and downstream of a second confluent portion where the vaporizer inlet pipe is connected with the first gas supply pipe, and 
wherein the controller is further configured to be capable of controlling the purge valve so as to supply the inert gas to the first gas supply pipe via the purge valve when the inner atmosphere of the first gas supply pipe is exhausted to the first gas discharge system.

‘960 is an analogous art in the field of Reactant Delivery System For ALD/CVD Processes (title), A carrier gas is, in some cases, passed through a heated vessel or canister, such as an ampoule or bubbler, which contains a volatile liquid precursor under conditions conducive to vaporize the precursor ([0005]), including A third outlet valve 80 in fluid communication with the outlet line 40 and allows the flow of chemical precursor and/or carrier gas from the ampoule 20 to be directed to an exhaust line (foreline) bypassing the processing chamber 70 (Fig. 1, [0038]) particularly Metal-organic solid precursors, which are usually very expensive, are especially susceptible to thermal decomposition and generally need to be maintained within narrow temperature and pressure ranges during a sublimation process ([0006], 3rd sentence). ‘960 teaches valve 51 allows carrier gas to flow from the inlet line 30 to purge the outlet line 40 without flowing carrier gas into the ampoule 20 ([0036], 3rd sentence, therefore, valve 51 is a purge valve), for the purpose of avoiding contaminant within the delivery system ([0007], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a carrier gas along with the valves 51, 41 of ‘960 to the pressure vessel 11 of ‘777, for the purpose of avoiding contaminant within the delivery system, as taught by ‘960 ([0007], last sentence).

Claim 10 is rejected for substantially the same reason as claim 7 rejection above.


‘960 teaches that a third outlet valve 80 in fluid communication with the outlet line 40 and allows the flow of chemical precursor and/or carrier gas from the ampoule 20 to be directed to an exhaust line (foreline) bypassing the processing chamber 70. In some embodiments, the third outlet valve 80 is downstream of the bypass line 50 in fluid communication with the outlet line 40 … In one or more embodiments, the third outlet upstream of the bypass line 50 and in fluid communication with the outlet line 40 ([0038], upstream the bypass line 50 is the same as Applicants’ three-way valve location at 120c, Fig. 1 shows valve 80 is a three-way valve). ‘960 also teaches that Upstream of valve 260 on the inlet line 238 is valve 264 which is used to pump and purge the lines around the ampoule 200 (Fig. 3, [0054], 5th sentence, i.e. “by supplying the inert gas from the vaporizer inlet pipe to the vaporizer”).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have combined the two separate lines for valves 121 and 122 in ‘777 into a single line, and to have replaced them with a three-way valve 80 of ‘960, and purge the pressure vessel 11 with imported inert carrier gas, for the purpose of avoiding contaminant within the delivery system, as taught by ‘960 ([0007], last sentence).


	In case Applicants argue that the microprocessor of may not have non-transitory computer-readable recording medium, ‘960 clearly teaches controller 150 includes central processing unit (CPU) 152, memory 154 ... Memory 154 is coupled to CPU 152 and may be one or more of readily available memory such as random access memory (RAM), read only memory (ROM), flash memory, compact disc, floppy disk, hard disk, or any other form of local or remote digital storage ([0040]).

1 and 122, it is clear that the delivery to the process chamber 16 through valve 121 and exhaust through valve 122 are alternatively opened and closed. ‘777 does not teaches combining these two valves into one single line and replacing them with a three way valve for the limitations of:
	Claim 11: wherein the controller is further configured to be capable of controlling the outlet valve and the second discharge valve so as to: open the outlet valve when the second discharge valve is closed; and open the second discharge valve when the outlet valve is closed.  
	Claim 12: wherein the second discharge valve comprises a three-way valve disposed where the second discharge pipe is connected with the vaporizer outlet pipe, and the controller is configured to be capable of controlling the second discharge valve to form one of: a gas supply path from the vaporizer to the first gas supply pipe; and a gas exhaust path from the vaporizer to the second gas supply pipe.

‘960 teaches that a third outlet valve 80 in fluid communication with the outlet line 40 and allows the flow of chemical precursor and/or carrier gas from the ampoule 20 to be directed to an exhaust line (foreline) bypassing the processing chamber 70. In some embodiments, the third outlet valve 80 is downstream of the bypass line 50 in fluid communication with the outlet line 40 … In one or more embodiments, the third outlet valve 80 is upstream of the bypass line 50 and in fluid communication with the outlet line 40 ([0038], upstream the bypass line 50 is the same as Applicants’ three-way valve location at 120c, Fig. 1 shows valve 80 is a three-way valve). ‘960 also teaches that th sentence, i.e. “by supplying the inert gas from the vaporizer inlet pipe to the vaporizer”). Note this is similar to ‘623’s replacing two valves with a three-way valve.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have combined the two separate lines for valves 121 and 122 in ‘777 into a single line, and to have replaced them with a three-way valve 80 of ‘960, and purge the pressure vessel 11 with imported inert carrier gas, for the purpose of avoiding contaminant within the delivery system, as taught by ‘960 ([0007], last sentence).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘777, in view of Somekh et al. (US 6258170, hereafter ‘170).
‘777 teaches some limitations of:
Claim 19: the chemical vapor deposition (CVD) of dense thin aluminum oxide (Al2 O3) films on silicon substrates in the manufacture of semiconductor devices (col. 1, lines 10-13, the claimed “A substrate processing apparatus comprising”):
The CVD process chamber 16 also has … a heated susceptor or chuck 20 which holds a workpiece 10 (Fig. 4, col. 5, lines 58-61, the claimed “a process chamber configured to process a substrate”);

 a controlled flow of the ATI source chemical vapor through the delivery line 23. A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 … The first output of the premix manifold assembly 26 is connected by line 29 to the gas injector nozzle 19 of the CVD process chamber 16 (col. 6, lines 9-22, the delivery line 23 and line 29 is the claimed “a first gas supply pipe connected to the vaporizer and configured to supply the first gas to the process chamber”, the valve 122 is the claimed “the first gas supply pipe having a first timing valve configured to control a timing of a supply of the first gas”),
The first output of said premix manifold assembly 26 comprises a chamber for allowing the ATI source chemical vapor to be mixed with a mass flow controlled, preheated gas, such as argon from source 27. This gas is delivered via mass flow controller (MFC) 28 to the premix manifold assembly 26 (col. 6, lines 14-19, the claimed “an inert gas supply system configured to supply an inert gas to (one or both of a vaporizer inlet pipe configured to supply a gas to the vaporizer and) the first gas supply pipe”, note the claim does not require “both” because of “or”);
1 and 122, is connected to the pressure vessel 11 and has first and second outputs respectively connected to these two valves (col. 5, lines 46-49, the pipes from the pressure vessel 11 to the valves 121 and 122 is the claimed “a vaporizer outlet pipe configured to supply the first gas from the vaporizer to the first gas supply pipe”);
A premix chamber 25 including a heated and insulated valve premix manifold assembly 26 is connected to the pressure differential mass flow controller 24  …  The second output of the premix manifold assembly 26 is connected to the exhaust line 213 (col. 6, lines 11-25), and the exhaust line 213 leading to the system pump 22 (col. 6, lines 55-56), (the claimed “a first gas discharge system disposed at the first gas supply pipe and configured to exhaust an inner atmosphere of the first gas supply pipe”, note valve of assembly 26 is considered part of the exhaust line 213);
Fig. 4 shows the valves 121 is in the exhaust line 211, the claimed “a second gas discharge system disposed at the vaporizer outlet pipe and configured to exhaust an inner atmosphere of the vaporizer”, note the two pipes above the pressure vessel 11, together, is considered as the “vaporizer outlet pipe”);
 The process controller 17 is a microprocessor based controller and is connected to the delivery manifold 12, the oven 13, the pressure vessel monitoring sensors 14 and 15, the exhaust lines 211, 212 and 213, the delivery line 23, the mass flow controller 28 and pressure differential mass flow controller 24, and the premix manifold assembly 26 for controlling the pressure and the temperature of the ATI source chemical vapor being delivered throughout the system to be substantially constant thereby minimizing 211, 212 and 213, the delivery line 23a and 23b, the premix manifold assembly 26, and the CVD process chamber 16 according to prescribed deposition process parameters (col. 6, lines 26-41, the claimed “a controller configured to control the first timing valve, the inert gas supply system, the first gas discharge system and the second gas discharge system”).

	‘777 does not teach the other limitations of:
	Claim 19: a remaining amount detector provided in the vaporizer or the controller and configured to detect an amount of the liquid source remaining in the vaporizer.

‘170 is an analogous art in the field of Vaporization And Deposition Apparatus (title), the liquid precursors tend to form deposits in the delivery lines and valves disposed throughout the system (col. 1, lines 61-63). ‘170 teaches that the ampoules include an ultrasonic detector for discerning the volume of liquid in the ampoule even at low levels so that continuous processing may be achieved (col. 18, lines 7-9).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added an ultrasonic detector for discerning the volume of liquid in the ampoule of ‘170 to the vessel 11 of 

Note this rejection can further combined with ‘623 in case Applicants adds an outlet valve to claim 19.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 35 USC 112 rejection, see the bottom of page 12 and top of page 13, Applicants’ amendment overcomes most of the previous rejection except claim 12. Furthermore, Applicants’ amendment introduces new 112(a) and 112(b) issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070266944 is cited for bypass line 140S and 140T (Fig. 1). US 5953634 teaches unlabeled purge valve (Fig. 14, upper right). US 20160115594 (Applicants’ IDS) is cited for purge valve V40 (Fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/KEATH T CHEN/Primary Examiner, Art Unit 1716